Title: To Thomas Jefferson from William Carver, 25 November 1823
From: Carver, William
To: Jefferson, Thomas


Dear and Venerable Sir
New york
November 25 1823
I found by your letter to Mr Adams that reading is your delight, I therefore have taken the liberty to inclose to you a letter wrote by the immortal Thomas Paine, with two other Pamphlets, they will explain themselves; I was in posestion of the manuscript coppyes of Mr Deans, and Mr Paines letters; a few gentlemen wished them too be Published and gave me the money to publish one thousand Coppys; as they could not be published in the Dayly Papers, Superstition is far worse here then in England; their is no such thing as as a free press, in this boasted land of liberty, and I beleive in no part of the World; that thing called Religeon has compleetly sheckeled mankind; in the old world, they are under a double despotism of Church and State, and not much better in America—and I am sure not in N york; In England they do Celebrate the birth Day of Mr Paine, at London and maney of their Cityes and Towns, but the memory of Thomas Paine is celdom toasted here at aney of the public feasts, Shame, Shame, Americans; By the Pamphlets from London you will se the state of England in a small degree, Mr Carlile the author had the goodness to send me the whole of Mr Paines works a compleet an elegant edetion, published by himself, for which he was Impriconed & fined, I have read his adress too the Men of Sience  Chymists & Astronamers telling them to come out like men boldly, & by so doing they will upset all Supernatural Religeon in a short time, & that he will be acountable for aney prosecution that may be brought against the work, & that he will print aney thing that they will send him, I judge the work aluded too to be one of the best that I ever read—I hope the liberty that I have taken will not give ofence, I can asure you that I have done it out of the most sincere respect, & esteem, that I have for you, considering you one of the great benifactors of mankind, for wich every human being should be grateful, whether rich, or poor like myself; Thomas Paine and your self, have spread a light over the world, that neither Superstition, Preist Craft, or Ignorance can extinguish—Mr Paine like all others had his failings he was to fond of ardent, Spirits, he might be said not to be the same man as when I knew him first at Lewes in Sussex, England; the plaice of my birth, he resided with me 18 months in N york, he got to be very penurious, & unwilling to pay a just & lawful Dept, he was of a sower disposition, and exceedingly Dogmatical; I admired him for his genis and his works but dispised his conduct; Every man that professes to be a Deist, should be a good moral Character, or he lets him self down below his dignity as a Philosopher; Mr Paine was indepted to me upwards of three hundred dollars, which he refused to pay, this broke up our friendship he suffered himself to be deceived by falce friends—and left the whole of his manuscripts to Madam Boneville She was bid one thousand Dollars for them, but refused it they are theirfore lost to the World at present, She is returned too France—I wrote to you dated; Junuary 27th last; I do not wish to trouble you to write to me, but should like to know if this & the former letter came to hand,—I have been very unfortunate in this Country, I had by indoustery aquired five thousand Dollars, but lost it, by puting confidence in my oldest Son; but I have found some friends, and am still respected by men of Tallents, and they have contributed to my wants, some of them I presume you are acquainted with, the Honoruble Dewitt Clinton, the Honorable Richd Riker, John A Graham, John G Caster, Jacob Astor Esqrs and others that are friends to Republican Principles, those gentlemen consider me to be posesed of a small share of common Sence, but it seems that Old Dame Nature, is deturmined to run me hard, and a person that has been once well of, would allmost suffer Death, before he will make make his wants known or bore his friends,—In my last letter I informed you that I had a full length Portrait of your self that I held in great estem, & I had like wise a good likeness of Thomas Paine, Joel Barlow, Elihu Palmer, and other great Characters, but last winter I was confined two Months haveing receivd a cick from a Horse that I was doctoring and haveing hired a House from a mean Scotchman who is said to be worth 100 thousand Dollars he sent a Landlords warrent & took my title all for 37 Dollars due for rent, & I have not been able to recover the whole of them yet, but I look forward with hope that before long  Nature will call me hence that I may be at rest—you complain that your letters have been published without leave; I have the same cause to complain, Cheetham published my letters to Mr Paine without my consent; I think you had better distroy my letters; I am Sir your sincere well wisher—William Carver N 8 Elm St